[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                                                                       FILED
                                                             U.S. COURT OF APPEALS
                                                               ELEVENTH CIRCUIT
                                                                   APRIL 26, 2006
                                   No. 05-14115
                                                                THOMAS K. KAHN
                                                                      CLERK

                      D. C. Docket No. 03-03788 CV-MHS-1

ROLAND I. OJEGBA,

                                                     Plaintiff-Appellant,

                                      versus

TIM MURPHY,
KIM COLE, et al.,

                                                     Defendants-Appellees.



                    Appeal from the United States District Court
                       for the Northern District of Georgia


                                  (April 26, 2006)


Before DUBINA, MARCUS and PRYOR, Circuit Judges.

PER CURIAM:
       This is a 42 U.S.C. § 1983 excessive force claim arising from the traffic stop

of plaintiff Roland I. Ojegba by Sergeant Tim Murphy of the Kennesaw State

University Police Department. Ojegba alleges that several officers, including

Sergeant Murphy, pepper sprayed, beat, and choked him while effectuating his

arrest. He further asserts racial discrimination claims, alleging police harassment

and intimidation. The district court granted summary judgment to the officers on

qualified immunity grounds for the excessive force claim, and summary judgment

on the racial discrimination claim for lack of evidence. Ojegba makes no

argument on appeal as to the racial discrimination claim.

       After reviewing the record, reading the parties’ briefs and having the benefit

of oral argument, we affirm the district court’s grant of summary judgment up

until the time Ojegba was subdued by the officers under Heck v. Humphrey, 512

U.S. 477, 486 n.6 (1994) (courts should reject allegations in a civil suit that

contradict plaintiff’s plea of guilty to criminal charges). The fact that in this case

the plea was an Alford1 plea is of no consequence.2

       Concerning Ojegba’s claim of excessive force, the record does not support

it. Because we conclude from the record that no excessive force was used, Ojegba

       1
        Guilty plea accompanied by an assertion of innocence. See North Carolina v. Alford, 400
U.S. 25, 37 (1970).
       2
           See Blohm v. Commissioner, 994 F.2d 1542, 1555 (11th Cir. 1993).

                                                2
fails to prove a constitutional violation occurred. See Graham v. Connor, 490

U.S. 386 (1989).

      For the above-stated reasons, we affirm the district court’s grant of summary

judgment.

      AFFIRMED.




                                        3